Citation Nr: 1401973	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period from November 20, 2003 to May 11, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for PTSD and assigned a 30 percent disability rating, effective November 20, 2003 (the date on which his original claim for VA compensation for this psychiatric disability was received by VA).  During the course of this appeal, an August 2005 rating decision assigned a 50 percent rating for PTSD, effective November 20, 2003, and a July 2006 rating decision awarded a 100 percent rating, effective May 12, 2006.  Thus, as the maximum rating was awarded for the period beginning May 12, 2006, the only issue remaining on appeal is whether the Veteran was entitled to an initial rating in excess of 50 percent for the period from November 20, 2003 to May 11, 2006.  

The agency of original jurisdiction over the current appeal is now the Houston, Texas, VA Regional Office (RO).  In May 2009, the Veteran and his representative appeared at the San Antonio, Texas, VA satellite office at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.  

In November 2009, the Board remanded this matter for additional development.  

In November 2010, November 2011, and February 2013, the Board denied the Veteran's appeal.  In all three instances, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, May 2012, and August 2013, in each case pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's denial and remanded the Veteran's appeal to the Board for review in compliance with the instructions in the various JMRs.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD for the period from November 20, 2003 to May 11, 2006, was manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for PTSD, for the period from November 20, 2003 to May 11, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2004, March 2006, June 2008, and November 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

Since the issue in this case (a higher initial disability rating) is a downstream issue from that of service connection for PTSD (for which a VCAA letter was duly sent in January 2004), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  As the original service connection claim for PTSD was more than substantiated in that it was proven, section 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Therefore, the Board finds that the Veteran was already provided sufficient VCAA notice as to his higher rating claim in this appeal when he was sent the January 2004 letter.  The Board notes that the Veteran also was notified of how VA determines effective dates and disability ratings in correspondence dated in March 2006 and November 2009.  In addition, since this higher initial rating claim for PTSD is a "downstream" issue from that of service connection, notice about increased rating claims pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue (although the Veteran was sent such a notice in June 2008).  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  Records relevant to showing the severity of the Veteran's psychiatric disorder for the period from November 20, 2003 to May 11, 2006 have either been obtained or requested, including VA treatment records, Vet Center records, lay witness statements, law enforcement records, and employment records.  The Board notes that private treatment records of Dr. V., referred to in the November 2009 remand and the subject of a November 2009 duty-to-assist letter sent to the Veteran, were not associated with the claims file.  However, the Veteran never responded to VA's November 2009 request for the completion of a release of information form to obtain these records.  The Court has held that the duty to assist is not always a one-way street and the claimant cannot remain silent when the claimant has information or authorization necessary to obtain evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Furthermore, the Veteran has been given the opportunity to present oral testimony in support of his claim at a May 2009 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned identified the issue on appeal.  A review of the hearing transcript shows that efforts were taken to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim decided herein based on the current record.  

Lastly, following the August 2013 remand by the Court, the Veteran was notified that he had a 90-day opportunity to submit additional evidence in support of his claim.  The Veteran responded later in October 2013, affirming that he had no further evidence to submit and requesting that the Board adjudicate his appeal.  Therefore, in view of the foregoing discussion, the Board concludes that the Veteran has had an adequate opportunity to present evidence and argument in support of his claim.  VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board, therefore, will proceed with the adjudication of this appeal.  

Increased Rating - Laws and Regulations 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

In the appealed July 2004 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective November 20, 2003, the date the Veteran's claim of entitlement to service connection for PTSD was received.  In his September 2004 Notice of Disagreement the Veteran disagreed with the initial 30 percent rating and implicitly contended that he was entitled to a higher rating.  During the course of this appeal, in an August 2005 rating decision the RO increased the Veteran's rating for his service-connected PTSD to 50 percent, effective November 20, 2003.  Later, in a July 2006 rating decision, the RO awarded a 100 percent disability rating for PTSD, effective May 12, 2006, the date of a VA mental disorders examination.  

The Veteran's PTSD rating has been adjudicated pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  


PTSD from November 20, 2003 to May 11, 2006

In his written submissions, Board testimony, and appeals to the Court, the Veteran essentially asserted that his PTSD, in the time period between the grant of service connection on November 20, 2003 and May 11, 2006, the day before his 100 percent rating became effective, was more serious than the initial rating granted and that the Board had overlooked or failed to adequately explain evidence of physical violence, suicidal ideation, and difficulty in adapting to stressful circumstances.  

The parties in their most recent JMR contended that the Board did not provide an adequate statement of reasons or bases for its February 2013 decision, which denied a rating in excess of 50 percent for the period from November 20, 2003 to May 11, 2006.  The parties noted that the Veteran had difficulty adapting to stressful circumstances and that the Board's reasoning in its February 2013 decision was not persuasive on this point.  On remand, the Board has again reviewed the entire record and finds that a 70 percent disability rating is appropriate for the entire period of the appeal from November 20, 2003 to May 11, 2006.  

The Board now turns to an evaluation of the relevant evidence in the Veteran's case.  According to a November 2003 VA treatment record, the Veteran informed a clinician that he had increased anger and irritability and had to be moved around a great deal at his civil service job because of multiple complaints and grievances.  The Veteran further noted that he had a history of multiple legal issues, including assaults and felonies but none of them were current.  The last incident was in 2002.  Further, suicidal ideation was last noted as two months prior, but with no history of suicide attempts.  It was noted that the Veteran worked at Fort Sam Houston in computer data entry as a supply clerk and that he had worked in the federal civil service for 28 years.  On mental status evaluation, his mood and affect were depressed and constricted.  He denied suicidal and homicidal ideation.  

A Vet Center report from December 2003 indicated that the Veteran was employed.  The Veteran's appearance was neat, he was friendly, cooperative, and of average intelligence, and his speech was appropriate.  The Veteran was oriented to time, place, and person.  The Veteran's memory was normal, his affect was appropriate, and his judgment was good.  The Veteran's motor activity was tense.  The Veteran had no delusions, disorganized thinking, or hallucinations.  The Veteran endorsed having suicidal and homicidal thoughts as well as sleep disturbances.  

In March 2004, the mother of one of the Veteran's children submitted a statement indicating that the Veteran did not have a relationship with his son.  She was also of the opinion that the Veteran had never been able to maintain a stable relationship with a woman.  The statement indicated that she believed the Veteran moved often and had difficulty at work due to anxiety or panic attacks.  She further indicated that the Veteran occasionally suffered from paranoia.  The mother of the Veteran's child indicated that in the last ten years she communicated with the Veteran mostly through Christmas cards and telephone calls.  

The report of an April 2004 VA mental examination indicated that the Veteran had four common law marriages and six children.  The Veteran indicated that he experienced recurrent, intrusive thoughts and dreams of life-threatening combat experiences.  He also endorsed irritability, hypervigilance, numbing, insomnia, pervasive anxiety, depression, anger, and social isolation and withdrawal.  The examiner noted that the Veteran had been able to maintain his civil service job, but the Veteran had to be moved around frequently because of interpersonal difficulties.  The Veteran described experiencing numerous legal difficulties, all associated with alcohol.  

On mental status evaluation in April 2004, the Veteran was well-nourished and developed, and neatly groomed and dressed.  The Veteran was alert, fully oriented, reasonably articulate, pleasant, and cooperative.  The Veteran related his history logically and coherently, but he spoke in louder than normal conversational tones.  The Veteran's mood was moderately depressed, and his affect was appropriate to his mood and the content and context of the interview.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran's immediate and remote memory functions were intact, but he had some difficulty with recent memory.  The Veteran's insight, judgment, ability to abstract, and reality testing were within normal limits, but it appeared that his judgment was frequently impaired while under the influence of alcohol.  The clinician diagnosed severe PTSD and assigned a GAF score of 45.  

The Veteran also noted that he had a long history of alcohol dependence and indicated that he was hesitant to quit drinking because the alcohol helped him with anxiety and insomnia.  The Veteran reported a long history of irritability and having a temper, and indicated that he had been involved with numerous instances of aggravated assault, fights, hurting people, and going to jail.  The Veteran reported a history of domestic violence with his ex-common law wives.  The Veteran also referenced getting into two fights at work, kicking one coworker in the knee and being accused of harassing (not sexual) a coworker.  No dates were provided for the incidents involving the coworkers.  The Veteran was single and lived with his mother in order to save money.  He had six children, but he maintained contact with none of his children.  The Veteran was employed at that time as a work supply clerk and was said to enjoy this position because it kept him busy.  The Veteran denied having any hobbies or interests.  The Veteran reported having very few friends because of his temper.  

On mental status evaluation, the examiner observed the Veteran to be alert, oriented, and cooperative.  He spoke with a normal volume and rate.  The Veteran's mood was euthymic, his affect was appropriate, and his thoughts were coherent, logical, and goal-directed.  The Veteran reported no history of suicide attempts, but he endorsed having suicidal thoughts.  The Veteran was generally not suicidal or homicidal.  The Veteran's cognitive function was grossly intact.  The Veteran denied delusions or hallucinations.  The examiner noted that the Veteran's judgment and insight were "for the alcohol."  The examiner assigned a GAF score of 55 with a score of 55 for the past year as well.  

An August 2004 Vet Center record revealed that the Veteran was thinking of killing his mother's neighbor because the man had allegedly been harassing the Veteran's mother for over two decades.  The most recent controversy involved the placement of a gate which was over a property line and a tree that hung over the neighbor's yard.  However, the clinician determined that there was no immediate danger presented by the Veteran as he appeared stable and had assured the clinician that he would allow litigation to take its course before doing anything rash.  The clinical report showed that the Veteran had not been threatening to the clinician and that the Veteran had a stable 28-year work history with no violent incidents.  

An August 2004 police report revealed that the Veteran and a neighbor were involved in a dispute over the placement of a fence.  That same month they also came to a joint agreement to stop harassing each other.  

In an August 2004 VA treatment record, the Veteran described several stressors, including being accused of harassing a female coworker and involvement in a legal dispute with his mother's neighbor over a fence.  A history of violent behavior was noted.  While the Veteran's mood was irritable, his affect was appropriate.  The Veteran had no current suicidal ideation, homicidal ideation, hallucinations, or delusions.  The examiner assigned a GAF score of 55 with a score of 55 for the last year as well. 

According to a February 2005 Vet Center record, the Veteran reported he was improving and experienced less anger.  He was permitted to work alone and was left to himself.  Vet Center records and certificates showed that the Veteran completed an anger management course in March 2005.  

According to a July 2005 VA treatment record, the Veteran reported feeling anxious, panicky, irritable, and angry along with sleep problems.  The Veteran was drinking, but was evasive about the amount.  He indicated that he got angry at work and occasionally had to go home as a result.  It was noted that the Veteran's mood was irritable, but his affect was appropriate, and that he had no current suicidal ideation, homicidal ideation, hallucinations, or delusions.  

Correspondence dated in September 2005 from the United States Department of Labor and related medical evidence in the Veteran's claims file showed that he was only able to perform sedentary work with limited walking.  The Veteran's only disability noted in the file which the employer had to accommodate was his right ankle fracture with subsequent traumatic arthritis.  

According to a January 2006 VA treatment record, the Veteran reported to a VA clinician that his anxiety attacks were occurring with greater frequency.  It was also revealed that he was treated at a private clinic.  The Veteran was alert, oriented, and in no acute distress.  Assessment was stable PTSD and anxiety.  

In a January 2006 Vet Center record, it was noted that the Veteran had serious estrangement problems and a restricted range of affect.  However, the clinician also wrote that the Veteran was not socially isolated as he maintained intimate personal relationships with several women.  

The Veteran underwent a VA examination on May 12, 2006.  (The Board notes that this mental examination is dated outside the time period of the current appeal by one day.  However, the parties agreed in the May 2012 JMR that the Board erred in earlier failing to consider the May 2006 VA examination as the examiner produced findings that were relevant to the period currently on appeal.)  The Veteran indicated that his symptoms primarily involved anger with intermittent periods of explosion.  He stated that he was chronically angry and liable to react aggressively to even minor provocations.  The Veteran felt easily provoked despite having undergone an anger management program in 2005.  The Veteran told the examiner that he was preoccupied on a daily basis with fantasies of killing, being killed, assaulting others, or being assaulted.  The Veteran indicated that his sleep was disturbed at night because of nightmares or a feeling of tension not accompanied by dreams or other conscious awareness.  

It was noted that the Veteran was treated with alprazolam, cyclobenzaprine, nortryptaline, and respiridone.  He experienced occasional panic attacks that arose for no particular reason.  The Veteran indicated that he had been "at war" with his employer for at least 20 years, filing 16 EEO [Equal Employment Opportunity] complaints following an on-the-job injury in 1985 when he fell from a ladder.  The Veteran indicated that he was essentially "banished" from others at work and spent the entire day in an office by himself with no duties.  The Veteran thought that management was "trying to break [him]" because his position was abolished three months before and he had not been reassigned.  The Veteran took frequent leave from work.  He also described a history of aggressiveness and assaultiveness.  The Veteran indicated that "death would be a welcome relief from a life lived without apparent aim or purpose."  The examiner indicated that the Veteran lived his life "on the social margin" and he "court[ed] death at every turn."  It was revealed that the Veteran had committed two acts of violence in the previous year: he hit a man with a chair and knocked him senseless during a fight at a New Year's Eve house party; and during a "road rage" incident he threw a cane at another driver who had pulled in front of him.  The Veteran indicated that he once played pool for enjoyment, but he no longer did so because he was too prone to fighting.  The Veteran also indicated that he was "at war with" a neighbor with frequent police interventions.  The VA examiner also noted that the Veteran had an attitude of despair and that nothing in life appeared to matter to him.  The Veteran wondered when "it [would] all end," but he did not have the "courage" to end it himself.  The examiner assigned a GAF score of 50.  

The record also contains copies of numerous leave requests which the Veteran had submitted from his place of employment.  This evidence did not directly indicate that the leave requests were due to the Veteran's PTSD.  There were 7 requests for leave due to "appointments," 10 requests for leave due to "sick," 10 requests for leave for doctor's appointments, 12 requests for leave for annual leave, 10 requests for leave for personal matters, 4 requests for leave for "VA," and 10 requests for leave for physical therapy for the Veteran's lower extremity.  

In June 2009, the Veteran submitted a statement from a co-worker about events at work during the time of this appeal.  She wrote that the Veteran had been counseled in 2003 for non-sexual harassment of a co-worker.  She also stated that in 2003 the Veteran had constant problems with his supervisor due to resentment, noncompliance in following orders, and attitude problems.  She stated that in March 2004 the Veteran was moved to a new assignment and shortly afterwards got into a confrontation with his supervisor.  She also stated that in January 2005, the Veteran was placed in a semi-isolated workspace with limited contact with other employees, where he worked in near-complete isolation.  In April 2005, he was moved into a room with one other employee with virtually non-existant work duties.  She said that the other man eventually resigned and that the Veteran worked alone in isolation from 2005 to 2007, when he was reassigned to the same duties as a previous assignment.  

During his Board hearing in May 2009, the Veteran testified that he had a lot of problems with anger and irritability in his life, including with the police, his father, his ex-wives, a neighbor, and at his Army clerical job at Fort Sam Houston.  He testified that he was argumentative at work and that for approximately eight years he worked in a room with only one other person where he performed clerical work in a very isolated environment.  He said that he was not totally isolated at work as he still had to work around other people.  

Resolving all reasonable doubt in favor of the Veteran, for the period of this appeal, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas warranting a 70 percent disability rating.  Based on the observations made in the April 2004 and May 2006 VA examinations of record and in the other medical evidence of record, and bearing in mind the objections of the parties manifested in their recent JMR before the Court, the Board finds that the lay and medical evidence is in relative equipoise as to whether the Veteran's PTSD symptoms meet the criteria for the 70 percent rating during the appeal period.  

Evidence from the two VA mental disorders examinations of record in 2004 and 2006 show the Veteran manifested chronic PTSD with such symptoms as sleep difficulties, depression, nightmares, panic attacks, irritability, occasional violent outbursts and physical assaults, and apparent mandated self-isolation at work.  In addition, the April 2004 VA examination noted the Veteran experienced dreams of life-threatening combat experiences, that he had to be moved around frequently at his civil service job because of interpersonal difficulties, that he was moderately depressed, and that he spoke louder than normal conversational tones.  The May 2006 VA examination report noted that the Veteran told the examiner he had been "at war" with his employer for 20 years, that death would be a relief to a life without purpose, that he was chronically angry and liable to act aggressively with even minor provocations, and that his PTSD symptoms primarily involved anger.  

During the period of this appeal, the Board believes the Veteran's PTSD symptoms are more analogous to the criteria found in the Rating Schedule for occupational and social impairment with deficiencies in most areas (70 percent) rather than for occupational and social impairment with reduced reliability and productivity (50 percent).  Although the Veteran continued work at his civil service job during the period of this appeal, the evidence tends to show difficulty in adapting to stressful circumstances at work in that he preferred working alone and was assigned to working virtually alone, did not always get along with co-workers, and had fits of rage and irritability at work and elsewhere.  There is also some evidence of suicidal and homicidal ideation during the time period on appeal.  The findings of various clinicians between November 20, 2003 and May 11, 2006 lend support to the view that the Veteran's symptomatology for his PTSD reflected such rating factors as suicidal ideation, homicidal ideation, impaired impulse control, near continuous depression, and difficulty in adapting to stressful circumstances at work.  

Moreover, GAF scores assigned to the Veteran during the appeal period ranged from 45 to 55, which represent symptomatology ranging from moderate to serious symptoms.  As noted above, the Veteran was assigned a 45 score in April 2004, and 55 scores in May 2004 and August 2004.  As noted above, while GAF scores are not dispositive, these were assigned scores indicating serious symptoms or moderate-to-serious symptoms.  The Board notes that these scores were assigned during the rating period on appeal when the Veteran previously had been variously assigned a 30 percent disability rating and a 50 percent disability rating.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2012); 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the evidence in this appeal is, at the very least, in equipoise as to the question of whether the Veteran is entitled to a 70 percent rating for the period on appeal.  On the one hand, several pieces of evidence point to the Veteran's irritability, fits of rage, and occasional suicidal and homicidal ideation.  On the other hand, the Veteran continued full-time employment with the federal government during this period, maintained a care-giving relationship with his mother, and continued close personal relationships with several girlfriends.  In addition, there appeared to be no planning behind his suicidal and homicidal ideation and the record evidence showed a court settlement in one dispute with a neighbor.  

However, resolving reasonable doubt in favor of the Veteran, the Board finds that under the circumstances of this case, the evidence of serious PTSD symptoms, especially continuing thoughts of suicide and despair, and of impaired impulse control, especially violent incidents with other members of the community, and of difficulty in adapting to stressful circumstances at work are sufficient to provide support for the award of an initial 70 percent disability rating for the period of this appeal.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the evidence.  However, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the evidence recited above is sufficient to provide support for the award of an initial 70 percent disability rating for the period of this appeal.  

The Board finds that the evidence of record does not show that the Veteran's PTSD symptoms meet the criteria for the next higher rating of 100 percent, which requires total occupational and social impairment.  The Veteran's symptoms do not appear analogous to those symptoms listed under the criteria for the assignment of a 100 percent rating in the General Rating Formula.  For example, there was no objective evidence of gross impairment in thought processes or communication; persistent delusions; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran's representative argued during his Board hearing that the Veteran should be rated at 100 percent during the period of this appeal because his symptomatology was essentially unchanged, the Board notes that the evidence of record does not show total occupational impairment during the time period from November 20, 2003 to May 11, 2006.  While the Veteran's staged rating of 100 percent encompasses some portion of time during which the Veteran was still employed, the Board notes that the propriety and effective date of the 100 percent disability rating are not at present on appeal or before the Board.  

The Board finds that the symptomatology described above in the medical and lay evidence for the period of this appeal is more consistent with the schedular rating criteria for the 70 percent rating.  Therefore, the Board will resolve all reasonable doubt in this matter and find that a 70 percent rating for PTSD, but no higher, is warranted for the period of this appeal.  

The Board has considered the Veteran's assertions that his PTSD disability warrants a higher rating and, indeed, in the decision herein has granted him a higher disability rating for the period from November 20, 2003 to May 11, 2006.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel make the medical findings found in VA treatment notes and his VA mental examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Consideration has been given to assigning a further staged rating.  However, a 70 percent rating has now been assigned for the entire rating period presently on appeal.  At no other time during the appeal period have the evidence and the Veteran's PTSD symptoms warranted the assignment of a rating higher than herein assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board finds that the Veteran's PTSD disability does not warrant referral for extra-schedular consideration.  In exceptional cases, where schedular ratings are found to be inadequate, referral for consideration of an extra-schedular evaluation may be made.  38 C.F.R. § 3.321(b)(1) (2012).  There is a three-step analysis for determining whether referral for consideration of an extra-schedular rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2012).  If so, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for psychiatric disabilities, but the Veteran does not meet or approximate those criteria.  The Veteran's symptomatology during the period from November 20, 2003 to May 11, 2006, is clearly not analogous to the schedular criteria for a 100 percent rating in the time period examined in this appeal.  It does not appear that the Veteran has an exceptional or unusual disability; he merely disagrees with the rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board also finds that any claim for a total disability evaluation based on individual unemployability (TDIU) as part of this increased rating claim for PTSD has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, for the period on appeal from November 20, 2003 to May 11, 2006, the Board must find that a claim for TDIU has not been raised by the record as the Veteran remained employed on a full-time basis.  


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD, for the period from November 20, 2003 to May 11, 2006, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


